Citation Nr: 0735894	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  95-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
variously described as ischemic heart disease, 
atherosclerotic heart disease, and essential hypertension.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 1994 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.  
Referable to the heart disorder claim, the Court of Appeals 
for Veterans Claims (Court) remanded the case to the Board in 
June 2006, for further development.  In accordance with that 
order, the Board remanded the claim in November 2006.  In the 
meantime, the veteran perfected an appeal of the February 
2004 rating decision on an increased rating for post-
traumatic stress disorder (PTSD).  Both issues are now before 
the Board.

With the grant herein of a 70 percent schedular disability 
rating for PTSD, the veteran becomes eligible for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  38 C.F.R. § 4.16(a) 
(2007).  The record shows that he is unemployed, and that the 
Social Security Administration has granted disability 
benefits based solely on PTSD.  This claim is referred to the 
agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The veteran's currently diagnosed essential hypertension 
and atherosclerotic heart disease were first manifested many 
years after his service and have not been medically related 
to his service. 

2.  The veteran's PTSD is manifested by near-continuous panic 
and paranoia that have decreased his ability to function 
appropriately and effectively outside of his home and created 
an inability to adapt to the stressful circumstances of the 
outside world.  He is also unable to maintain effective 
relationships.

3.  There is no evidence demonstrating that the veteran is 
persistently suicidal or homicidal, that he manifests gross 
impairment in thought or communication processes, that he is 
disoriented to time or place, or that he has other symptoms 
on a par with the level of severity exemplified in these 
manifestations.  


CONCLUSIONS OF LAW

1.  Essential hypertension and atherosclerotic heart disease 
were not incurred or aggravated in the veteran's active duty 
service; nor may they be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Referable to the veteran's claim for a heart disorder, in 
correspondence dated in August 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In December 2006, 
the veteran was again notified of this information, as well 
as information with respect to the initial disability rating 
and effective date elements of his claim.  He was also 
instructed to submit any evidence in his possession that 
pertained to his service connection claim at that time.  In 
response, he notified VA that month that he had nothing 
further to submit.

Although fully compliant notice was delivered long after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in May 
2007, without taint from prior adjudications.  Thus, the 
veteran was able to participate effectively in the processing 
of his claim and the late notice did not affect the essential 
fairness of the decision. 

Referable to the veteran's claim for an increased rating, in 
correspondence dated in November 2004 and March 2005, the AOJ 
notified him of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claim. 

Referable to both claims, VA has done everything reasonably 
possible to assist the veteran in accordance with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007).  Service 
medical records have been associated with the claims file.  
All available treatment records identified as relevant have 
been secured.  The veteran has been medically evaluated in 
conjunction with each of his claims and medical opinions have 
been sought where required.

Service Connection

The veteran seeks service connection for atherosclerotic 
heart disease with hypertension, the symptoms of which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are negative for complaints, 
treatment, or diagnosis of any type of cardiac disorder.  
Additionally, the veteran's January 1973 separation 
examination revealed a normal evaluation of the heart.  His 
blood pressure was recorded as 110 over 82.  He reported no 
complaints of heart trouble on his record of medical history.  
The veteran has since reported that he had significantly high 
blood pressure readings in service at separation, but was 
told that it would not be good for him to have it on his 
records, so the examiner (an army officer) changed the 
medical records so that the blood pressure reading would not 
be so high.  See VA examination report, dated in January 
2007.  The veteran has submitted no evidence in support of 
this allegation.  Further, there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  No such evidence has been 
presented here.  

Post-service records date from March 1974 forward.  At that 
time, the veteran had a general care visit to his physician.  
His blood pressure was noted to be 120 over 70; the exam was 
otherwise negative.  Treatment notes from November 1974 to 
May 1976 show treatment for nausea, a rash, a cut on the lip 
and hemorrhoids, but are negative for any complaint, 
treatment, or diagnosis of a cardiac condition, to include 
hypertension.  

In May 1977, the veteran sought treatment for angina (chest 
pains) and hypertension.  The resultant June 1977 
consultation noted by way of history that the veteran 
reported an acute episode of chest pain in 1972 and another 
in 1973, after which he reported being placed on 
nitroglycerin.  Service medical records and other post-
service records prior to 1977, however, do not corroborate 
this history.  The consult report further stated that he had 
no reoccurrence of chest pains until February 1977.  The 
examination yielded a diagnosis of ischemic heart disease.

Although the veteran has identified several other sources of 
treatment from the date of his separation in 1973 to 1977, 
none of those records are available, due to closure of 
facilities and retirement of doctors.  The next available 
records date from 1992 forward, but are significant for 
treatment of psychiatric conditions, rather than a heart 
disorder.  Private medical records from 1994 do document 
intermittent diagnosis and treatment for chest pain and other 
cardiac complaints with diagnoses of hypertension and angina 
pectoris, and syncopal episode with questionable transient 
ischemic attack.  A March 2003 private medical statement, 
however, indicated that repeated diagnostic studies conducted 
between 1998 and 2002 did not demonstrate any evidence of 
ischemic heart disease, although the veteran was noted to be 
at risk for the development of atherosclerotic cardiovascular 
disease.

In January 2007, a VA physician extensively reviewed the 
veteran's claims file, to include his service medical records 
and his May 1977 treatment specifically.  With respect to 
that treatment, the physician found fault with the diagnosis 
of ischemic heart disease, given the lack of diagnostic 
testing and that a fourth year medical student made the 
notes, rather than a physician.  Regarding the later medical 
records, the physician also questioned the presence of heart 
disease as the veteran's work ups for transient ischemic 
attacks over the years had not shown any significant vascular 
origin, or heart or blood vessel origin.  Also, he reviewed 
the Holter monitoring records, all of which had been normal, 
and referenced the veteran's treating physician's March 2003 
statement stating there was no demonstrable ischemic heart 
disease.

Based on this review, the physician concluded that the 
cardiac diagnosis appropriate for this veteran was essential 
hypertension, which was poorly controlled.  At most, there 
was the "suggestion of atherosclerotic, primarily 
hypertensive cardiovascular disease that came about over the 
last three decades" that was "likely due to the 
hypertension."  He further found "absolutely no objective 
evidence in the records whatsoever to suggest that the 
veteran ever had either hypertension or angina or the 
diagnosis of atherosclerotic heart disease while he was in 
the military service."  In sum, he concluded that his 
hypertension developed many years after separation and had no 
connection to his service.  

The Board finds this opinion highly probative of the etiology 
of the veteran's current hypertension.  It is evident from 
the lengthy report that the physician extensively reviewed 
the veteran's service and post-service records, and weighed 
the evidence according to established medical principles.  He 
offered a reasonable medical basis for his conclusions.  In 
the absence of competent and credible evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As such, the preponderance of the evidence is found to be 
against the veteran's claim; the benefit of the doubt 
provision does not apply.  Direct service connection for 
essential hypertension and atherosclerotic heart disease is 
not warranted.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, cardiovascular disease and 
hypertension) manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
In this case, however, the veteran separated from service in 
1973.  The first documented diagnosis of heart disease and 
hypertension of record was in May 1977, more than four years 
from his separation.  Therefore, the presumption is not 
applicable.  Service connection is not warranted.

Disability Evaluations

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Under the rating criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.    

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The evidence of record includes two VA examination reports 
that span the appellate period, Social Security 
Administration (SSA) records, and personal statements from 
the veteran and his ex-wife.  On the whole, this evidence 
shows that the veteran's disability warrants a higher, 70 
percent rating under the Schedule.  

In a March 2004 periodic VA examination, just prior to the 
veteran's claim for an increase, the veteran reported 
significant panic-type feelings whenever he left his house, 
and therefore he preferred never to leave.  He cited as an 
example that he had trouble with buying groceries, because 
the crowded store would induce panic attacks severe enough 
that he would leave the shopping cart full of food in the 
aisle and run out of the store.  Instead, he preferred to 
stay at his home that was in a secluded area outside of the 
city center, taking care of various animals.  He had 
installed trip wires around his property, so that he would 
know when intruders get near him.  He indicated that when he 
did leave the house, he preferred to travel at night, so 
there was less traffic and less people.  

The examining psychologist observed at the exam that the 
veteran was indeed anxious and that he had witnessed him 
outside of the exam room prior to the exam, pacing back and 
forth, rather than waiting in the waiting room.  The 
psychologist also noted that the veteran rapidly blinked his 
eyes, a sign of nervousness.  

The veteran also reported that he had trouble concentrating 
and found himself thinking of traumatic memories often.  He 
believed this to be the cause of his frequent nightmares, 
from which he often awakens in a cold sweat.  He also 
reported becoming more forgetful of everyday tasks.  
Objective cognitive testing indicated mild impairment of 
short-term memory.

The psychologist explained that the veteran was more prone to 
panic attacks because of his increased anxiety that was 
specifically related to his PTSD.  He also indicated that the 
veteran's agoraphobia, or fear of leaving the house, was due 
to these panic symptoms.  His social withdrawal was seen as 
most limiting.  

These symptoms more closely approximate the near-continuous 
panic contemplated in the 70 percent rating category, 
particularly as the symptoms affect the veteran's ability to 
leave his house, and therefore to function appropriately.  
Further, the veteran's experience in the grocery store is 
indicative of his difficulty in adapting to what he finds to 
be stressful circumstances.  

The veteran's presenting symptoms on his April 2005 VA 
examination were similar to those of his earlier exam.  
Although the report was decidedly less complete than that 
offered in March 2004, it continued to show that the veteran 
was nervous and had increasing symptoms of paranoia.  He 
socially isolated himself by remaining in his own home.  He 
also continued to have difficulty sleeping.

The veteran's ex-wife submitted a lengthy statement on his 
behalf.  It is noted that she is a licensed social worker and 
has remained in contact with the veteran since their divorce.  
She also accompanied the veteran to his April 2005 exam.  She 
is therefore competent to discuss not only the veteran's 
clinical symptoms as she has witnessed them but also her 
professional interpretation of them.  In her May 2005 
statement, she gave clear examples of the veteran's social 
impairment, and in particular, his inability to establish and 
maintain effective relationships.  She pointed out that he is 
no longer in contact with three of his four children.  He has 
no friends outside of his former family units.  She also 
alluded to his hypervigilance and how it has led him to 
follow certain rituals around his home.  In her opinion, the 
veteran was becoming more hypervigilant, more paranoid, more 
of a recluse, and less able to complete tasks in a reasonable 
time frame.  

This statement further supports an increase in the veteran's 
disability rating to 70 percent.  In sum, his near-continuous 
panic and paranoia has decreased his ability to function 
appropriately and effectively, as he constantly feels like he 
cannot leave his house.  He has secluded himself in a remote 
area, secured with trip wires, and does not leave unless he 
has to.  This is clear evidence of an inability to adapt to 
the stressful circumstances of the outside world.  It is also 
evidence of his inability to maintain effective 
relationships.  Though he has been able to communicate with 
his ex-wife and one daughter, he has avoided the remainder of 
his family.  The 70 percent rating is warranted. 

A total rating, however, of 100 percent is not warranted in 
this veteran's case.  He contends that because he is in 
receipt of Social Security Administration (SSA) disability 
benefits at a total and permanent rate, specifically due to 
his PTSD, he should also receive a 100 percent rating from VA 
as he has total occupational impairment.  The SSA decision 
and the records on which it was based are of record and have 
been reviewed.  They confirm that disability benefits are in 
effect based on the veteran's psychiatric disorder.  However, 
the Board is bound in its decisions by the Code of Federal 
Regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).  As such, the Board is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  The Board must make an independent 
determination based on the applicable regulations.

While relevant, the medical records submitted in conjunction 
with the veteran's successful SSA claim are dated from 1992 
to 2001, and thus significantly predate the veteran's claim 
for an increased rating for his service-connected disability.  
It is the current level of disability that is of primary 
concern in a claim for an increased rating; and the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Specifically, the period at issue in 
this case is from the time period surrounding the veteran's 
June 2004 claim for an increase forward.  

That evidence, as described fully above, does not demonstrate 
that the veteran has experienced symptoms on par with the 
level of severity contemplated in the highest rating 
category.  He is not persistently suicidal or homicidal.  Nor 
does he manifest gross impairment in thought or communication 
processes; to the contrary, he communicates well and has been 
judged to be of sound mind.  He is not disoriented to time or 
place.  While mild memory impairment has been noted, he has 
not forgotten the names of close relatives, his own 
occupation, or his own name.  Thus, while the veteran has 
been determined to be totally disabled for SSA purposes, the 
facts do not support a total rating under the governing VA 
regulations.  A 70 percent rating, and no higher, is 
warranted. 

	
ORDER

Entitlement to service connection for essential hypertension 
and atherosclerotic heart disease is denied.

A 70 percent rating, and no higher, for post-traumatic stress 
disorder is granted, subject to regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


